[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                     FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                 AUGUST 21, 2007
                                 No. 06-16530                  THOMAS K. KAHN
                             Non-Argument Calendar                 CLERK
                           ________________________

                    D. C. Docket No. 05-00456-CR-T-17-MAP

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

CARLOS ENRIQUE BERDUGO-CASTRO,
a.k.a. Enrique Berdugo-Castro,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (August 21, 2007)

Before BIRCH, BARKETT and WILSON, Circuit Judges.

PER CURIAM:

      Carlos Enrique Berdugo-Castro appeals his 135-month sentence for

possession with intent to distribute 5 kilograms or more of cocaine while aboard a
vessel subject to the jurisdiction of the United States, in violation of 46 App.

U.S.C. § 1903(a) and (g), 21 U.S.C. § 960(b)(1)(B)(ii), and conspiracy to possess

with intent to distribute 5 kilograms or more of cocaine while aboard a vessel

subject to the jurisdiction of the United States, in violation of § 1903(a), (g), and

(j), § 960(b)(1)(B)(ii). Berdugo-Castro was one of 8 crew members of a small

vessel transporting approximately 1,200 kilograms of cocaine. On appeal, he

argues that the district court erred by denying him a mitigating-role reduction at

sentencing, pursuant to U.S.S.G. § 3B1.2, to reflect his minimal or minor role in

the offense.

      A district court’s determination of a defendant’s role in an offense

constitutes a factual finding to be reviewed only for clear error, and the defendant

bears the burden of proof. United States v. De Varon, 175 F.3d 930, 937, 939

(11th Cir. 1999). The guidelines provide for a two-level reduction for a minor

participant, which is defined as a defendant “who is less culpable than most other

participants, but whose role could not be described as minimal.” U.S.S.G. § 3B1.2

cmt. (n.5). To determine whether a minor-role reduction applies, a district court

first should measure the defendant’s role against the relevant conduct for which the

defendant has been held accountable. De Varon, 175 F.3d at 940-41. The district

court may also measure the defendant’s culpability in comparison to that of other



                                           2
participants in the relevant conduct. Id. at 944-45. In doing so, the district court

should look only to other participants who are identifiable or discernable from the

evidence, who are involved in the conduct attributed to the defendant. Id. at 944.

      In this case, Berdugo-Castro and 7 other crew members knowingly helped

transport 1,2000 kilograms of cocaine—a substantial amount of drugs—on board a

vessel, and he was held accountable for this conduct. Further, he did not present

any evidence to indicate that his conduct was less culpable than that of the other

crew members. Berdugo-Castro’s role in the offense was identical to his relevant

conduct, and he failed to show that he was less culpable than other identifiable

participants in the offense. Accordingly, we cannot conclude that the district court

clearly erred in finding that Berdugo-Castro did not qualify for a mitigating-role

reduction.

      AFFIRMED.




                                           3